UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1578


In re: ROY M. BELFAST,

                    Petitioner.



             On Petition for Writ of Mandamus. (7:18-cv-00453-JLK-RSB)


Submitted: October 15, 2020                                   Decided: October 19, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Roy M. Belfast, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roy M. Belfast petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his Fed. R. Civ. P. 59(e) motion to alter or amend the judgment.

He seeks an order from this court directing the district court act. Our review of the district

court’s docket reveals that the district court has entered an order denying Belfast’s motion

and other associated motions. United States v. Belfast, No. 7:18-cv-00453-JLK-RSB

(W.D. Va. Sept. 1, 2020). Accordingly, we deny the mandamus petition as moot. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                        PETITION DENIED




                                              2